Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 to 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has not altered claim language of claims 1 to 5 which were previously deemed allowable for reasons given in previous Office Action filed April 27th, 2022. Therefore, claim 1 and dependent claims 2 to 5 remain allowable. 
Examiner note: the embodiment is drawn to Figure 4
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 6 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claim 6 with the language of previously objected to claim 8 and cancelled claim 8. As claim 8 was previously deemed allowable for reasons given in previous Office Action filed April 27th, 2022, claim 6 is now allowable.
Examiner note: the embodiment is drawn to Figure 5A to 5E.
Dependent claims 7 and 9-12 are subsequently allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leung (US Publication No. 20170356646) teaches a water heater venting assembly. 
Kameyama (US Publication No. 20120272928) teaches a exhaust adapter and combustion apparatus having the same.
Cherrington (Foreign Patent GB 2551749 A) teaches a sealed air boiler air inlet chamber.
	Pestoor (US Publication No. 20160003475) teaches an adapter for a flue gas outlet.
	Cannata (US Patent No. 4584986) teaches a positive interconnect system for fireplace inserts.
	Laib (US Publication No. 20080018103) teaches a quick change restrictor plate.
	Freden (US Patent No. 7874287) teaches a air intake apparatus.
	Hamilton (US Patent No. 5564756) teaches duct coupling pad for joining flexible ducts.
	Duncan (US Patent No. 4261325) teaches airtight stove with dripless flue collar and cover plate assembly.
	Stanley (US Patent No. 6158782) teaches pipe coupling flange assembly
	Burroughs (US Patent No. 20140034046) teaches a low profile vent terminal with variable exhaust angle.
	Williams (US Publication No. 20130187376) teaches a saddle tap connection and installation device.
Le Sauvage (US Patent No. 0836590) teaches a thimble.
Needham (US Patent No. 0822756) teaches a flue stopper.
Youngs (US Patent No. 5961155) teaches a flexible entry boot.
Church (US Patent No. 0979652) teaches a gas connection for outlet boxes.
Wulfert (US Patent No. 1870274) teaches a clamping device. 
Aoki (US Publication No. 20190017701) teaches a piping connection unit, air supply or exhaust tube, and combustion apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762